DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

EXAMINER’S AMENDMENT
3.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4. 	This application has been amended as follows:
in claim 3, line 7 replace the terms “sector;  and” with “sector; and”;
in claim 5, line 8 replace the terms “cycle;” with “cycle; and” and line 10 replace the terms “devices; and” with “devices,”;
 claim 9, line 9 replace the terms “sampling tan accumulated” with “sampling an accumulated”; and
in claim 14, line 1 replace the terms “claim 9 wherein” with “claim 9, wherein”.

Reason for Allowance
5.	This communication warrants no Examiner’s Reason for Allowance, as the prosecution and Applicant’s reply make evident Reasons for Allowance (refer to Applicant’s persuasive Remarks/Arguments filed on 11/21/16), satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner’s Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14).
	Therefore, regarding claims 2-18 (renumbered as 1-17) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633